Judgment unanimously affirmed. Memorandum: The issues raised by defendant on appeal lack merit. Under all of the circumstances, the court did not abuse its discretion in refusing to grant defense counsel’s request for an adjournment of the trial. The court did not err in precluding defendant from testifying to what was said by police officers when she was in custody at police headquarters. The testimony was properly excluded because defendant did not lay the foundation for the testimony by specifying who made the statement and when the statement was made. Defendant did not object to the court’s charge on the question of voluntariness of defendant’s statement to the police or on circumstantial evidence, and, in any event, the court’s charge on those matters, read as a whole, was proper. Finally, we reject defendant’s contention that the court acted under a misapprehension that 2 to 6 years was the minimum legal sentence it could impose. The court’s statement to defendant, that the sentence of 2 to 6 years "is the minimum I’m giving you on this charge”, does not imply that the court intended to impose the minimum legal sentence, but that it was the shortest sentence the court felt it should impose. In view of defendant’s criminal record, the sentence is not harsh and excessive. (Appeal from judgment of Supreme Court, Monroe County, Doyle, J. — burglary, second degree.) Present— Dillon, P. J., Boomer, Green, Pine and Balio, JJ.